UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 4, 2015 CHROMADEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-53290 26-2940963 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10005 Muirlands Boulevard, Suite G, Irvine, California, 92618 (Address of principal executive offices, including zip code) (949) 419-0288 (Registrant's telephone number, including area code) Copies to: Harvey Kesner, Esq. 61 Broadway, 32ndFloor New York, New York 10006 Phone: (212) 930-9700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The final voting results for the matters submitted to a vote of our stockholders at our annual meeting of stockholders held on June 4, 2015, which are described in detail in our definitive proxy statement filed with the Securities and Exchange Commission on April 16, 2015, are as follows: 1. The election of seven directors to serve until the next annual meeting of stockholders and thereafter until their successors have been elected and qualified: For Withheld Broker Non-votes FRANK L. JAKSCH, JR. STEPHEN BLOCK REID DABNEY GLENN L. HALPRYN HUGH DUNKERLEY STEPHEN ALLEN JEFF BAXTER 2. The approval of an amendment to our certificate of incorporation to increase the number of authorized shares of common stock to 200,000,000 from 150,000,000 shares: For Against Abstain Broker Non-votes 3. Ratification of the appointment of Marcum, LLP as our independent registered public accounting firm for the fiscal year ending January 2, 2016: For Against Abstain Broker Non-votes 0 4. The approval of an amendment to the company’s certificate of incorporation to implement a reverse stock split of the company’s capital stock at a ratio within a range of 1 for 2 to 1 for 6 at any time prior to June 4, 2016: For Against Abstain Broker Non-votes 5. The approval, on an advisory basis, of the compensation of the Company’s named executive officers as described in the Compensation Discussion and Analysis, the compensation tables, and the related disclosures contained in the Company’s Proxy Statement for 2015 annual meeting: For Against Abstain Broker Non-votes 6. Recommendation, on an advisory basis, the frequency with which the Company should conduct future stockholder advisory votes on named executive officer compensation: One Year Two Years Three Years Abstain Broker Non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHROMADEX CORPORATION Date:June 5, 2015 By: /s/ FRANK L. JAKSCH JR. Frank L. Jaksch Jr. Chief Executive Officer
